         Case 5:19-cv-00709-NAM Document 15 Filed 10/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


WAYNE I.,

                              Plaintiff,

v.                                                               5:19-CV-709 (NAM)

ANDREW M. SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                              Defendant.


Appearances:

Howard D. Olinsky
Olinsky Law Group
250 South Clinton Street, Suite 210
Syracuse, New York 13202
Attorney for Plaintiff

Kevin M. Parrington
Social Security Administration
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203
Attorney for Defendant

Hon. Norman A. Mordue, Senior United States District Court Judge

                                  ORDER OF THE COURT

       Now before the Court is Plaintiff’s motion for attorney’s fees under the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412. (Dkt. No. 14). The Commissioner has not filed a

response and therefore does not appear to oppose the requested fees. As background, Plaintiff

commenced this action on June 14, 2019, seeking review of the Commissioner’s denial of his

application for Social Security disability benefits under the Social Security Act. (Dkt. No. 1).
         Case 5:19-cv-00709-NAM Document 15 Filed 10/20/20 Page 2 of 3




The Court issued a Memorandum-Decision and Order on July 1, 2020, entering judgment in

Plaintiff’s favor and remanding the matter for further proceedings. (Dkt. Nos. 12, 13).

       To qualify for attorney’s fees under the EAJA, the plaintiff must demonstrate that: (1)

he is the prevailing party; (2) he is eligible to receive an award; and (3) the position of the

United States was not substantially justified. 28 U.S.C. § 2412(d)(1)(B). Even if an agency’s

position was not substantially justified, an award of fees may be reduced or denied if “special

circumstances” would make an otherwise proper award “unjust.” Id. at § 2412(d)(1)(A).

       As the prevailing party, Plaintiff moves for attorney’s fees in the amount of $4,923.66.

(Dkt. No. 14). Specifically, Plaintiff’s counsel seeks an award of fees for 20.8 hours of

attorney time at a rate of $208.83 per hour, and 5.8 hours of paralegal time at a rate of $100 per

hour. (Dkt. No. 14-1, p. 2). The Court has reviewed Plaintiff’s submissions and finds that his

request is not unreasonable. In addition, based on its lack of response, the Court finds that the

Government’s position was not substantially justified.

       Further, Plaintiff requests that the Court make the fee award payable directly to his

counsel. (Dkt. No 14-6, p. 2). Generally, the EAJA “awards the fees to the litigant, and thus

subjects them to a federal administrative offset if the litigant has outstanding federal debts.”

Astrue v. Ratliff, 560 U.S. 586, 593 (2010). However, plaintiffs have the right to assign an

EAJA fee award to his/her lawyer, and where the Commissioner does not oppose the

assignment, it can be honored under the Anti-Assignment Act. See Plisko v. Comm’r Soc.

Sec., No. 18-CV-827, 2020 WL 3045856, at *2, 2020 U.S. Dist. LEXIS 99707, at *3–4

(W.D.N.Y. June 8, 2020) (citing Kerr v. Comm’r Soc. Sec., 874 F.3d 926, 937 (6th Cir. 2017)

(“[u]nless the government waives application of the [Anti-Assignment Act] in EAJA cases, fee

awards must be paid to the prevailing party, not to the party’s lawyer”)).



                                                 2
         Case 5:19-cv-00709-NAM Document 15 Filed 10/20/20 Page 3 of 3




       Here, Plaintiff has agreed to waive direct payment of the EAJA fees and assign the fees

to be paid directly to his attorney. (Dkt. No. 14-6, ¶ 6). Because the Government has not

responded to Plaintiff’s motion and opposed the assignment, the Court awards attorney’s fees

in the amount of $4,923.66 payable to Plaintiff’s counsel.

       Accordingly, it is:

       ORDERED that Plaintiff’s motion for attorney’s fees pursuant to 28 U.S.C. § 2412,

(Dkt. No. 14), is GRANTED in the amount of four thousand nine hundred and twenty-three

dollars and sixty-six cents ($4,923.66), payable to Plaintiff’s counsel.

       IT IS SO ORDERED.

       Date: October 20, 2020
             Syracuse, New York




                                                3
